                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KATHLEEN MORGAN,                 :
             Plaintiff,          :
                                 :                          CIVIL ACTION
                   v.            :                          No. 18-3671
                                 :
BANK OF AMERICA, N.A.,           :
COUNTRYWIDE BANK, F.S.B.;        :
COUNTRYWIDE HOME LOANS           :
SERVICING, LP; CWALT, INC.;      :
THE BANK OF NEW YORK MELLON      :
f/k/a THE BANK OF NEW YORK;      :
ISSUING ENTITY TRUST ALTERNATIVE :
LOAN TRUST 2007-OA11; AND        :
DOES 1-100 inclusive,            :
                   Defendants.   :



                                      ORDER

      This 25th day of March, 2019, it is hereby ORDERED that Defendants’ Motion to

Dismiss (ECF No. 12) is GRANTED. Plaintiff’s Complaint is dismissed in its entirety

with prejudice.



                                                    /s/ Gerald Austin McHugh
                                              United States District Judge
